SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 29, 2013 Community Trust Bancorp, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Kentucky (state or other jurisdiction of incorporation) 001-31220 (commission file number) 61-0979818 (irs employer identification no.) 346 North Mayo Trail, Pikeville, Kentucky (address of principal executive offices) (zip code) Registrant’s telephone number, including area code (606) 432-1414 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 - DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On January 29, 2013, Nick A. Cooley retired from Community Trust Bancorp, Inc.’s Board of Directors. A copy of the press release announcing Mr. Cooley’s retirement is being furnished to the Securities and Exchange Commission pursuant to Item 5.02 of Form 8-K and is attached hereto as Exhibit 99.1. Item 9.01 – Financial Statements and Exhibits (d)Exhibits The following exhibit is filed with this report: Press Release dated February 1, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY TRUST BANCORP, INC. Date: February 1, 2013 By: /s/Jean R. Hale Jean R. Hale Chairman, President and Chief Executive Officer EXHIBIT INDEX ExhibitNo. Description Press Release dated February 1, 2013
